Lowe, Ch. J.
i county juriSton: the poor. It is competent for a county to disclaim the unauthorized acts of its agents and officers. The act of the clerk as ex officio county judge, in the matter before us, was mere assumption. The basis of his authority in the premises, if anywhere, is to be found in chapter 57 of the Bevision, in relation to the settlement aiid support of the poor. But the first section of this chapter (§ 1854) says, that for the. *84purposes of this chapter the word “ court ” means, board of supervisors, and the word “judge” also means board of supervisors, &c.
• Then, section 512 declares that the board of supervisors shall have and exercise all the powers in relation to the poor now possessed by the county judge, or the County Court, &c. • It follows, that the county judge nor the County Court, as such, had any jurisdiction of this subject, without which the District Court could not entertain jurisdiction, and the case was properly stricken from the docket.
Affirmed.